UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 333-111407 NATIONAL BEEF PACKING COMPANY, LLC (Exact name of registrant as specified in its charter) 12200 North Ambassador Drive, Suite 500, Kansas City, MO 64195-0046(816) 713-8500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 10 ½% Series B Senior Notes Due 2011 (Title of each class of securities covered by this Form) Not Applicable (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ¨ Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 x Approximate number of holders of record as of the certification or notice date: 0 Pursuant to the requirements of the Securities Exchange Act of 1934 National Beef Packing Company, LLC has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:December 30, 2011 By: /s/Bret G. Wilson Bret G. Wilson Vice President, General Counsel and Secretary
